Citation Nr: 0122951	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  95-40 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hiatal hernia with 
gastritis and duodenitis, claimed as incurred in service and 
as due to an undiagnosed illness.

2.  Entitlement to service connection for a scalp condition, 
claimed as incurred in service and as due to an undiagnosed 
illness.

3.  Entitlement to service connection for a skin condition, 
claimed as incurred in service and as due to an undiagnosed 
illness.

4.  Entitlement to service connection for hemorrhoids, 
claimed as incurred in service and as due to an undiagnosed 
illness.

5.  Entitlement to service connection for migraine headaches, 
claimed as incurred in service and as due to an undiagnosed 
illness.

6.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as incurred in service and as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and O.P.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991.  He served in Southwest Asia from December 27, 1990, to 
May 4, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In December 1993, the RO received the veteran's original 
claim for service connection for a stomach condition, scalp 
(bleeding and caking), headaches, and blood in stool.  The 
veteran was notified of the denial of entitlement to service 
connection for hiatal hernia (claimed as a stomach 
condition), scalp condition, headaches, internal hemorrhoids 
(claimed as blood in stool), and dermatitis and acneiform 
eruption of the trunk by correspondence dated June 27, 1994.

A September 1995 Hearing Officer's decision found that a 
timely notice of disagreement had been filed.  Thereafter, a 
statement of the case was issued addressing the issues of 
entitlement to service connection for a stomach condition, 
scalp condition, headaches, blood in stool, and skin 
condition.  In correspondence dated in November and December 
1995 the veteran perfected his appeal and claimed entitlement 
to service connection on the basis of his service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

An October1997 rating action granted entitlement to service 
connection for joint pain of the knees and hands as due to 
undiagnosed illness and assigned a 10 percent evaluation 
effective from August 4, 1995.  The rating action also 
denied, or continued denials, of entitlement to service 
connection for hiatal hernia with gastritis and duodenitis 
(claimed as epigastric pain, gas, and regurgitation due to an 
undiagnosed illness), acne keloidalis nuchae with seborrheic 
dermatitis (claimed as flaking, itching, and bleeding of the 
scalp due to an undiagnosed illness), dermatitis and 
acneiform eruption of the trunk (claimed as skin rash of the 
trunk due to an undiagnosed illness), rectal bleeding due to 
hemorrhoids (claimed as blood in stool due to an undiagnosed 
illness), migraine headaches (claimed as headaches and 
dizziness due to an undiagnosed illness), and service 
connection for fatigue as due to undiagnosed illness.  An 
October 1997 supplemental statement of the case addressed 
each of these issues except entitlement to service connection 
for fatigue as due to undiagnosed illness.

The veteran testified at a January 1998 RO hearing and a 
supplemental statement of the case was issued in March 1998 
addressing the issues previously addressed in the October 
1997 supplemental statement of the case and also addressed 
the issue of entitlement to service connection for fatigue as 
due to undiagnosed illness.

In November 1998, the Board, in essence, found the June 1995 
notice of disagreement and November and December 1995 
correspondence had been sufficient to perfect the matters 
certified for appeal but remanded for additional development 
the issues of entitlement to service connection for hiatal 
hernia with gastritis and duodenitis, claimed as incurred in 
service and as due to an undiagnosed illness, a scalp 
condition, claimed as incurred in service and as due to an 
undiagnosed illness, a skin condition, claimed as incurred in 
service and as due to an undiagnosed illness, hemorrhoids, 
claimed as incurred in service and as due to an undiagnosed 
illness, and chronic fatigue syndrome, claimed as incurred in 
service and as due to an undiagnosed illness.

The Board notes, however, that the issue of entitlement to 
service connection for migraine headaches (claimed as 
headaches and dizziness due to an undiagnosed illness) 
properly developed for appellate review was not listed as an 
issue on appeal in the November 1998 Board decision.  The 
issue was addressed in supplemental statements of the case 
before and after the Board remand; therefore, the Board finds 
this matter has been properly developed as an issue on 
appeal.

The Board also notes that the issue of entitlement to service 
connection for chronic fatigue syndrome, claimed as incurred 
in service and as due to an undiagnosed illness, listed as an 
issue on appeal in the November 1998 Board decision was first 
addressed in the March 1998 hearing officer's decision and 
supplemental statement of the case.  The veteran and his 
representative were notified at that time that additional 
action was required to perfect the appeal of any new issue 
introduced in the supplemental statement of the case; 
however, no subsequent correspondence which may be construed 
as a substantive appeal as to this matter was received.

The Board finds, however, that in March 2000 the RO issued a 
supplemental statement of the case addressing the issues 
remanded by the November 1998 Board decision, including the 
issue of entitlement to service connection for chronic 
fatigue syndrome, claimed as incurred in service and as due 
to an undiagnosed illness, and that in May 2000 the veteran 
provided testimony sufficient to perfect an appeal as to this 
issue.  Therefore, the Board finds the matters listed on the 
title page of this decision are properly developed for 
appellate review.

The issues of entitlement to service connection for hiatal 
hernia with gastritis and duodenitis, claimed as incurred in 
service and as due to an undiagnosed illness, and migraine 
headaches, claimed as incurred in service and as due to an 
undiagnosed illness, are addressed in the remand section of 
this decision.



FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claims and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition as the issues of entitlement to service 
connection for a scalp condition, claimed as incurred in 
service and as due to an undiagnosed illness, a skin 
condition, claimed as incurred in service and as due to an 
undiagnosed illness, hemorrhoids, claimed as incurred in 
service and as due to an undiagnosed illness, and chronic 
fatigue syndrome, claimed as incurred in service and as due 
to an undiagnosed illness, has been obtained and the 
available medical evidence is sufficient for an adequate 
determination of those matters.

3.  The veteran was not engaged in actual combat with the 
enemy.

4.  Persuasive evidence demonstrates the veteran did not 
sustain an incurrence or an aggravation of chronic scalp or 
skin disorders during active service.

5.  The veteran's signs and symptoms involving the skin have 
been attributed to actual diagnoses and no competent evidence 
has been submitted indicating a skin disorder due to an 
undiagnosed illness.

6.  Persuasive evidence demonstrates the veteran did not 
sustain an incurrence or an aggravation of a hemorrhoid 
disorder during active service.

7.  The veteran's gastrointestinal signs or symptoms related 
to the claim developed as entitlement to service connection 
for hemorrhoids have been attributed to an actual diagnosis 
and no competent evidence has been submitted indicating the 
disorder is due to an undiagnosed illness.

8.  Persuasive medical evidence demonstrates a diagnosis of a 
chronic fatigue disorder is not warranted.

9.  No objective evidence of fatigue demonstrated either by 
medical observation or by non-medical indicators capable of 
independent verification has been provided.


CONCLUSIONS OF LAW

1.  The veteran's present scalp disorders were not incurred 
in or aggravated by active service and are not due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2000).

2.  The veteran's present skin disorders were not incurred in 
or aggravated by active service and are not due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2000).

3.  The veteran's present hemorrhoid disorder was not 
incurred in or aggravated by active service and is not due to 
an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2000).

4.  The veteran has no present chronic fatigue disorder and 
no objective evidence of fatigue due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The revised duty to assist requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, to make reasonable efforts 
to obtain relevant records adequately identified and 
authorized by the claimant, to notify the claimant of the 
efforts taken to obtain those records, to describe further 
action to be taken by VA, and to make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  In addition, in claims for disability 
compensation VA is required to provide medical examinations 
or obtain medical opinions when necessary for an adequate 
decision.  

As to the issues of entitlement to service connection for a 
scalp condition, a skin condition, hemorrhoids, and chronic 
fatigue syndrome, the Board finds VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims and has made reasonable efforts to 
obtain all records identified and authorized by the veteran.  
The RO received the veteran's service medical records from 
the National Personnel Records Center (NPRC) in April 1994 
and in response to a subsequent RO request received duplicate 
copies of those records in January 2000.  Although the 
veteran testified in May 2000 that he had been provided 
medication for skin and hemorrhoid disorders during service 
in Southwest Asia, he did not indicate that any record of 
that treatment had been maintained during active service.  As 
the RO twice requested the appropriate service department 
agency provide copies of all of the veteran's service medical 
records, the Board finds all available service and medical 
treatment records have been received and that further efforts 
to obtain additional records would be futile.

Based upon a comprehensive review of the record, the Board 
also finds the RO has requested and obtained all pertinent VA 
medical evidence.  The Board specifically notes that in 
response to the November 1998 remand order the RO requested 
and obtained the veteran's VA treatment records for the 
period from January 1991 to August 1992.  Although in 
correspondence dated in October 2000 the veteran's attorney 
stated the veteran would endeavor to obtain additional 
medical evidence, the Board finds no subsequent evidence was 
received and there is no indication that any additional 
evidence pertinent to the matters on appeal exist.

The Board further finds that the October 1995 statement of 
the case and the subsequent supplemental statements of the 
case adequately notified the veteran of the efforts taken to 
obtain relevant records and of the future action to be taken 
by VA.  In addition, by correspondence dated in November 1996 
the veteran and his attorney were notified of the evidence 
necessary to substantiate claims for disability due to an 
undiagnosed illness.

The Board also notes that the veteran underwent VA 
examinations in March 1994 and August 1997 and in July and 
August 1998 underwent examinations under the VA Persian Gulf 
Registry Program.  Medical opinions necessary for an adequate 
determination of the matters on appeal have been obtained.  
Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).  Service connection can also 
be granted for certain chronic diseases if they become 
manifest to a degree of 10 percent or more within one year of 
separation from active service.  38 U.S.C.A. §§ 1110, 
1112(a)(1), 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a) (2000).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001, and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117 (West Supp. 2001); 38 C.F.R. 
§ 3.317(a)(1) (2000).  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to a physician, and other, 
non-medical indicators that are capable of independent 
verification.  To fulfill the requirement of chronicity, the 
illness must have persisted for a period of six months.  
38 C.F.R. § 3.317(a)(2), (3).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  
38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

Pertinent case law has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

VA law also provides that in the case of a veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, VA shall accept as sufficient proof 
of service-connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  38 U.S.C.A. 
§ 1154(b) (West 1991 & Supp. 2001); 38 C.F.R. § 3.304(d) 
(2000).

VA's General Counsel has held that "the ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 
38 U.S.C.A. § 1154(b), requires that a veteran participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a 
veteran engaged in combat with the enemy must be resolved on 
a case-by-case basis with evaluation of all pertinent 
evidence and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOGCPREC 12-99.

The Court has held, however, that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability and that the veteran is required 
to meet his evidentiary burden as to service connection such 
as whether there is a current disability or whether there is 
a nexus to service which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  The Federal Circuit Court has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2000).

Combat

In this case, the Board notes the veteran's service records 
are negative for awards or commendations indicative of 
combat.  The Board also notes that the veteran has not 
reported that he was actually engaged in combat during his 
service in Southwest Asia.  Therefore, based upon the 
evidence of record, the Board must conclude that the veteran 
was not engaged in combat and his statements related to 
injuries or diseases claimed to have been incurred during 
active service are not entitled to greater evidentiary 
weight.

Scalp and Skin Conditions
Background

Service medical records are negative for complaint or 
treatment related to a scalp condition.  A report dated March 
29, 1991, associated with the veteran's "ESS" physical 
examination noted he denied a history of parasites or 
diseases of any origin and denied a history of rash to any 
area of the body.  In May 1991, the veteran signed a 
statement acknowledging that he had been examined within the 
previous 12 months and had been found to be physically 
qualified for separation.

VA medical records dated in August 1992 show the veteran 
complained of a rash to the back of his head that had 
persisted since he was in Kuwait.  The examiner noted the 
disorder looked like T. Capitis.  Records dated in March 1993 
show the veteran complained of a scaly itchy scalp.  The 
examiner's impression was tinea capitis.  A June 1994 report 
noted T. Capitis.  

During VA examination in March 1994 the veteran reported a 
history of skin problems to the head and body since returning 
from Kuwait.  He stated he experienced intermittent bleeding, 
flaking, and itching.  The examiner noted the veteran's scalp 
was essentially normal.  There was no visible evidence of 
flaking or erythema.  The retroauricular folds appeared 
normal.  An examination of the veteran's trunk revealed a few 
acneiform lesions to the back and a hyperpigmented dermatitis 
to the left flank with approximately 3 areas of plaque 
measuring 2 to 3 centimeters in diameter.  The diagnoses were 
history of itching and flaking to the scalp and mild 
dermatitis and acneiform eruption to the trunk.  

VA examination in August 1997 revealed studded 1 to 2 
millimeter (mm) keloid papules to the mid-occipital scalp but 
no other erythema or scaling.  There was 1+ post-inflammatory 
hyperpigmented patches without active erythema or scaling to 
the veteran's left back.  The diagnoses were acne keloidalis, 
possible seborrheic dermatitis, and post-inflammatory changes 
to the left posterior back.

At a personal hearing in May 1996 the veteran testified that 
he first experienced skin disorders during active service in 
Southwest Asia.  He stated a medical corpsman had given him a 
topical cream to use and that the disorder increased in 
severity after his separation from active service.  A friend 
testified that he had known the veteran for 5 years and could 
verify much of the veteran's symptomatology.  The veteran, in 
essence, reiterated his claim that his skin disorder had its 
onset during active service at a subsequent personal hearing 
in January 1998. 

During a July 1998 VA Persian Gulf Registry examination the 
veteran reported that in March 1991 while in Southwest Asia 
he experienced a pruritic rash to his left side and that he 
was provided a cream as treatment.  He reported that after he 
left Southwest Asia he experienced keloid formations to the 
posterior neck and scalp flaking with pruritic areas and 
episodic bleeding.  VA dermatology clinic records dated in 
August 1998 noted hyperpigmented macules to the veteran's 
left flank and 2 areas of excoriation to the scalp.  The 
diagnoses were seborrheic dermatitis and pruritis.  An 
October 1998 Persian Gulf follow up examination noted the 
veteran had been provided a diagnosis of seborrheic 
dermatitis.

VA medical records dated in February 1999 noted a 
hyperpigmented patch beneath the veteran's left armpit, 
multiple papules to the back of his neck, and several papules 
to his face.  The examiner's diagnoses included acne 
vulgaris, a hyperpigmented patch, not otherwise specified, 
acne keloidalis nuchae, and seborrheic dermatitis.  

At his hearing on appeal in May 2000, the veteran again 
reiterated his contentions that his skin disorder had its 
onset during active service.

Analysis

Based upon the evidence of record, the Board finds persuasive 
evidence demonstrates the veteran did not sustain an 
incurrence or an aggravation of a chronic scalp or skin 
disorders during active service.  The earliest medical 
evidence of complaints related to a skin disorder was 
provided in August 1992, approximately 15 months after the 
veteran's separation from active service.  

Although the veteran reported his skin disorders were first 
manifest during service in Southwest Asia, the Board finds 
his report is inconsistent with service medical records dated 
in March and May 1991.  The Court has held that in 
determining whether evidence submitted is credible the Board 
may consider internal consistency, facial plausibility, and 
consistency with other evidence.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995).  Therefore, the Board finds entitlement 
to direct service connection for scalp and skin disorders is 
not warranted.

The Board also notes that all of the veteran's signs and 
symptoms involving the skin have been attributed to actual 
diagnoses and that no competent evidence has been submitted 
indicating a skin disorder due to an undiagnosed illness.  
Therefore, the Board finds entitlement to service connection 
for scalp and skin disorders based upon a chronic disability 
resulting from an undiagnosed illness due to active service 
in the Southwest Asia theater of operations during the 
Persian Gulf War is not warranted.  See 38 C.F.R. 
§ 3.317(a)(1).

Hemorrhoids
Background

Service medical records are negative for complaint or 
treatment related to a hemorrhoid disorder.  On March 29, 
1991, the veteran denied a history of diseases of any origin.  
In May 1991, he signed a statement acknowledging that he had 
been examined within the previous 12 months and had been 
found to be physically qualified for separation.

Private medical records dated in April 1992 noted that a 
rectal examination revealed hemorrhoids.  An April 1992 video 
endoscope revealed small internal hemorrhoids.  No opinions 
as to etiology were provided. 

In his December 1993 application for VA benefits the veteran 
reported he had experienced blood in stool in March 1991.

During VA examination in March 1994, the veteran reported he 
had noticed occasional bright red blood in his stool since 
returning from Kuwait.  The examiner noted the veteran had 
small internal hemorrhoids.  The diagnoses included rectal 
bleeding secondary to internal hemorrhoids.  No opinion as to 
etiology was provided.

At a personal hearing in May 1996, the veteran testified that 
after his separation from active service a private physician 
had provided a diagnosis of hemorrhoids but that he first 
noticed symptoms of pain, itching, and blood in stools during 
active service.  He stated he was told to drink more water 
and to use Vaseline when he sought medical treatment during 
active service.  

During VA examination in August 1997 the veteran reported he 
had not experienced blood in stools for approximately 5 
months.  He stated he used a topical medication occasionally 
for relief of pain and itching.  The examiner noted the 
veteran's stool was negative for occult blood and that there 
was no evidence of hemorrhoids.  The diagnoses included 
hemorrhoids and blood in stools alleged but not found.

At a personal hearing in January 1998 the veteran testified 
that his private medical care provider first provided a 
diagnosis of hemorrhoids in the spring of 1992 but that he 
experienced blood in his stools during active service in 
Kuwait.  He stated he had been provided "Preparation H" 
from the medical corpsman but that he never underwent an 
examination.  At his personal hearing in May 2000 the veteran 
testified that he first experienced rectal bleeding during 
active service but that he had been informed there was no 
treatment available.

A July 1998 VA Persian Gulf Registry examination report noted 
the veteran declined a rectal examination.  No symptoms 
related to a hemorrhoid disorder were reported.  

Analysis

Based upon the evidence of record, the Board finds persuasive 
evidence demonstrates the veteran did not sustain an 
incurrence or an aggravation of a hemorrhoid disorder during 
active service.  The earliest medical evidence of complaints 
related to hemorrhoids was provided in April 1992, 
approximately 11 months after the veteran's separation from 
active service.  The Board also notes that hemorrhoids are 
not an enumerated disease for which service connection may be 
presumed if manifest within one year of active service.  See 
38 C.F.R. § 3.309(a). 

Although the veteran reported his hemorrhoid disorder was 
first manifest during service in Southwest Asia, the Board 
finds his report is inconsistent with service medical records 
dated in March and May 1991.  See Caluza, 7 Vet. App. at 511.  
The Board also finds that inconsistencies in the veteran's 
personal hearing testimony in May 1996, January 1998, and May 
2000 as to treatment he received during active service for 
hemorrhoids render his claim of inservice incurrence less 
credible.  Therefore, the Board finds entitlement to direct 
service connection for hemorrhoids is not warranted.

The Board also notes that all of the veteran's 
gastrointestinal signs or symptoms related to the claim 
developed as entitlement to service connection for 
hemorrhoids have been attributed to an actual diagnosis and 
that no competent evidence has been submitted indicating the 
disorder is due to an undiagnosed illness.  Therefore, the 
Board finds entitlement to service connection for hemorrhoids 
based upon a chronic disability resulting from an undiagnosed 
illness due to active service in the Southwest Asia theater 
of operations during the Persian Gulf War is not warranted.  
See 38 C.F.R. § 3.317(a)(1).

Chronic Fatigue Syndrome
Background

Service medical records are negative for complaint or 
treatment related to fatigue.  A report dated March 29, 1991, 
associated with the veteran's "ESS" physical examination 
noted he denied a history of diseases of any origin.  In May 
1991, the veteran signed a statement acknowledging that he 
had been examined within the previous 12 months and had been 
found to be physically qualified for separation.

At a personal hearing in May 1996 the veteran, in essence, 
raised a claim for entitlement to service connection for 
generalized fatigue.  In January 1998, the veteran testified 
that he first noticed a lack of stamina, strength, and 
endurance approximately 8 months after he returned from 
service in Southwest Asia.  He stated he had not been 
provided a diagnosis as to this disorder but that the 
disorder interfered with his work performance.

During VA examination in August 1997, the veteran complained 
he was tired all the time.  The examiner noted that the 
veteran reported he exercised 4 times per week, including 
swimming, tennis, weight lifting, and basketball, and that he 
currently worked 50 to 60 hours per week at a package 
delivery firm without difficulty.  The examiner noted the 
veteran's alleged fatigue was not documented on history or 
physical examination.

During a July 1998 VA Persian Gulf Registry examination the 
veteran reported that after leaving Southwest Asia he 
experienced symptoms including fatigue and tiredness in the 
morning after sleeping all night.  No specific diagnosis was 
provided.  An October 1998 follow up examination noted the 
veteran's fatigue was much improved.

A December 1999 private psychological evaluation included 
Axis I diagnoses of adjustment disorder with depressed mood 
and rule out depression.  The report also noted an Axis III 
diagnosis of chronic fatigue by self report.

In May 2000, the veteran testified that he first experienced 
symptoms of malaise, weakness, and tiredness prior to leaving 
Southwest Asia.  He stated he had never been provided a 
diagnosis related to these symptoms but that a VA physician 
had indicated he might have chronic fatigue syndrome.  

Analysis

Based upon the evidence of record, the Board finds persuasive 
medical evidence demonstrates a diagnosis of a chronic 
fatigue disorder is not warranted.  In fact, the only medical 
examination to address the veteran's reported symptoms was an 
August 1997 VA examination which found the allegations of 
fatigue were not shown by history or physical examination.  

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  Therefore, the Board finds entitlement to direct 
service connection for a chronic fatigue disability is not 
warranted.  

The Board also notes that no objective evidence of fatigue 
demonstrated either by medical observation or by non-medical 
indicators capable of independent verification has been 
provided.  Therefore, the Board finds that entitlement to 
service connection for fatigue due to an undiagnosed illness 
is not warranted.  See 38 C.F.R. § 3.317(a).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his attorney.  In this 
case, the Board finds the preponderance of the evidence is 
against the veteran's claims.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990). 


ORDER

Entitlement to service connection for a scalp condition, 
claimed as incurred in service and as due to an undiagnosed 
illness, is denied.

Entitlement to service connection for a skin condition, 
claimed as incurred in service and as due to an undiagnosed 
illness, is denied.

Entitlement to service connection for hemorrhoids, claimed as 
incurred in service and as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for chronic fatigue 
syndrome, claimed as incurred in service and as due to an 
undiagnosed illness, is denied.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000); see also Karnas, 1 Vet. App. 308.

The Board also notes that the Court has held that the 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

In this case, the Board notes that service medical records 
show the veteran complained of nausea and diarrhea and sinus 
congestion and headaches during service in Southwest Asia.  
Post-service medical records include diagnosis of hiatal 
hernia, acute esophagitis, diffuse gastritis, rule out ulcer 
disease, rule out biliary tract disease, rule out 
pancreatitis, tension headaches, atypical headaches, and 
atypical migraine without opinions as to etiology.  
Therefore, the Board finds additional medical development is 
required.

The Board also notes that in August 2000 the veteran's 
attorney submitted private treatment records from Dr. A.D.W. 
in support of the claim but that a review of this evidence 
reveals the submitted reports assess the gastrointestinal 
disorder of a man born in 1948, possibly the veteran's 
father.  The Board finds that clarification as to whether 
these reports are related to the veteran's treatment is 
required for an adequate determination of the matter on 
appeal.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment pertinent to the issues 
remaining on appeal and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The RO should take appropriate action 
to determine whether the private 
treatment records from Dr. A.D.W. 
submitted in support of the claim in 
August 2000 by the veteran's attorney are 
related to the veteran's treatment.  If 
not, the RO should take appropriate 
action to remove these documents from the 
record.  The veteran and his attorney 
should be notified of any determination 
to remove documents from the record and 
all action related to this matter should 
be documented in the claims folder.

3.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to determine the current nature and 
etiology of his claimed gastrointestinal 
disability.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner.  The 
examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment.  

The examiner is specifically requested to 
provide an opinion as to whether any 
present disability is related to 
treatment the veteran received during 
active service.  A complete rationale 
should be provided.

4.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to determine the current nature and 
etiology of his claimed headache 
disability.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner.  The 
examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment.  

The examiner is specifically requested to 
provide an opinion as to whether any 
present disability is related to 
treatment the veteran received during 
active service.  A complete rationale 
should be provided.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) and 66 
Fed. Reg. 45,620-45,632 (August 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§ 3.159) are fully complied with and 
satisfied.  

6.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issues remaining on appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 



